Case: 20-10757     Document: 00515864245          Page: 1    Date Filed: 05/17/2021




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  May 17, 2021
                                   No. 20-10757                  Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pizarro Thomas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-428-1


   Before Davis, Southwick, and Costa, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          Pizarro Thomas appeals from his conviction for being a felon in
   possession of a firearm. He challenges the district court’s denial of his
   motion to suppress evidence of a firearm discovered during a stop and frisk.
   This case requires us to analyze the reasonableness of officers’ suspicions as
   to a particular individual when the uncertainty is not whether a crime has
   occurred but who within a group committed it. We AFFIRM.
Case: 20-10757     Document: 00515864245           Page: 2    Date Filed: 05/17/2021




                                    No. 20-10757


           FACTUAL AND PROCEDURAL BACKGROUND
          On June 18, 2018, around 5:30 p.m., Officers Alan Hovis and Benito
   Garcia were patrolling the “Five Points” area of Dallas, an area known for
   pervasive crime involving drugs and violence. Earlier that day, the officers
   were informed that a vehicle stolen in an aggravated robbery had been
   identified in the area by an automatic license plate reader (“ALPR”). The
   officers were driving through the area in a marked patrol vehicle specifically
   for the purpose of locating the stolen vehicle, a silver Toyota Camry.
          The aggravated robbery occurred on June 8, ten days before these
   events. The record does not make clear whether the officers were aware that
   the crime happened ten days earlier, though they knew it had not occurred in
   the last few hours. Information about the date of the crime was available to
   the officers and included in the National Crime Information Center
   (“NCIC”) database that they accessed before making the stop.
          The record shows the robbery was committed by two black males. At
   the time, though, the officers did not have a description of the people
   involved in the crime, and there is no indication that they knew how many
   individuals had been involved. What they knew was the description of the
   vehicle, its license plate number, the location where it was spotted by the
   ALPR, and that it was stolen in an aggravated robbery involving a firearm.
          With that information, the officers drove to the apartment complex
   where the ALPR identified the stolen vehicle. As they drove through the
   complex, they saw the stolen vehicle backed into a covered parking spot near
   the entrance to one of the apartment buildings. They kept driving past the
   vehicle and, at that time, one of the officers confirmed via the NCIC database
   that the license plate matched that of the vehicle reported stolen.
          During that initial pass, the officers observed two people sitting inside
   the stolen vehicle, while another four people — including Thomas — were




                                          2
Case: 20-10757     Document: 00515864245           Page: 3   Date Filed: 05/17/2021




                                    No. 20-10757


   standing in the immediate vicinity of and surrounding the vehicle. According
   to Officer Hovis, the people outside the vehicle “were either touching it or
   talking to the people that were in it; talking no more than seven feet away
   from it.” It appeared to him that all six people knew each other and were
   having a conversation as a group. Of the four people outside the vehicle,
   Thomas was standing closest to the vehicle, by the driver’s side front tire.
          The officers’ suspicions as to Thomas were based entirely on his
   presence in a high-crime area, his proximity to the stolen vehicle, and his
   interaction with others in and around the vehicle. No crime unrelated to the
   presence of the stolen vehicle was witnessed. They could not overhear any
   of the group’s conversation. There is no suggestion that either officer had
   encountered Thomas before or was aware of his criminal history.
          Relying on what they observed and what they knew from the report of
   the aggravated robbery, the officers decided to stop and frisk these
   individuals, implicitly invoking their authority under Terry v. Ohio, 392 U.S.
   1 (1968). The officers decided to detain all six people “[b]ecause they were
   around the [vehicle] that was taken in an aggravated robbery.” They made a
   U-turn, drove back to the stolen vehicle, and stopped near it. They quickly
   exited, drew their firearms, and approached the group. According to Officer
   Hovis, the officers drew their firearms because the underlying crime “was an
   aggravated robbery, so a weapon [was] involved.” That drove a concern that
   any or all of the people might be armed. Outnumbered six to two, the officers
   “wanted to surprise them and detain everybody without actually using any
   other force.”
          As they approached the group, the officers ordered everybody to get
   on the ground. All complied. The officers then handcuffed four of the six
   people, including Thomas, behind their backs as they were lying face down.
   They would have handcuffed everybody, but they only had four sets of




                                         3
Case: 20-10757      Document: 00515864245           Page: 4   Date Filed: 05/17/2021




                                     No. 20-10757


   handcuffs. Thomas and the others were kept on the ground for about ten
   minutes.
          At some point, the officers called for additional officers, who arrived
   shortly after Thomas was handcuffed. In the meantime, the officers began to
   frisk each person for weapons. Officer Hovis stated that it was necessary to
   frisk even those who were on the ground and handcuffed behind their backs
   because it remained possible for them to access a concealed weapon.
          Officer Hovis eventually patted down Thomas and found a loaded
   firearm in his waist area. It was later determined to be stolen. Once the
   determination to arrest Thomas was made, other officers conducted a search
   incident to his arrest and found cocaine in his hat.
          Relevant to one of Thomas’s arguments on appeal, Officer Hovis
   could not recall whether he or any other officer questioned Thomas about the
   stolen vehicle. He testified that he “knew that [he] was most likely not going
   to” question Thomas about the aggravated robbery because Dallas Police
   Department policy prohibited an officer from asking questions about the
   underlying crime unless the detective assigned to the investigation was
   present.
          Thomas was indicted in August 2018 for being a felon in possession of
   a firearm. See 18 U.S.C. §§ 922(g)(1), 924(a)(2). He filed a motion to
   suppress evidence derived from the stop and frisk. He argued that it was not
   enough to justify the stop that officers saw him “in the vicinity” of the stolen
   vehicle and “reportedly saw him speak to the occupants.” The Government
   opposed the motion, contending that the officers conducted a “by-the-book
   Terry stop and frisk.”
          Before the district court held a hearing, Thomas obtained new counsel
   and sought to supplement his arguments. In his supplemental brief, he
   argued that the circumstances of his detention — the officers’ drawing their




                                          4
Case: 20-10757      Document: 00515864245          Page: 5   Date Filed: 05/17/2021




                                    No. 20-10757


   firearms, ordering him to the ground, and handcuffing him — converted the
   investigatory stop into an arrest for which the officers lacked probable cause.
   He also argued that, even if Terry applied, the officers lacked reasonable
   suspicion to stop him or to frisk him.
          At a hearing on the motion, Officer Hovis was the only witness to
   testify. The district court denied the motion, determining, first, that the
   officers discovered the weapon while conducting an investigatory Terry stop,
   not an arrest. Second, it concluded that it was reasonable to detain all six
   people because “[t]hey were in a high-crime area and surrounding a stolen
   vehicle.” The court rejected the argument that the officers could detain only
   those inside the vehicle and needed to order the others to disperse. The court
   explained that such a requirement would not be “consistent with protecting
   the officers’ safety.” Third, the court explained that it was reasonable to
   suspect that any or all of the people were armed, given the circumstances of
   the underlying aggravated robbery. Fourth, it determined that the officers’
   showing of force, ordering Thomas to the ground, and handcuffing him were
   reasonable under the circumstances.
          Thomas pled not guilty but agreed to have a bench trial. He stipulated
   that the Government could prove the basic facts necessary for conviction and
   reserved the right to appeal the denial of his motion to suppress. After the
   trial, the court found Thomas guilty of the firearm offense. The district court
   later issued findings of fact and conclusions of law based on the parties’
   stipulated facts. Thomas was sentenced to 30 months of imprisonment and
   3 years of supervised release. Thomas timely appealed solely on the issue of
   the suppression motion.




                                            5
Case: 20-10757        Document: 00515864245           Page: 6   Date Filed: 05/17/2021




                                       No. 20-10757


                                    DISCUSSION
             When a challenge to the denial of a motion to suppress is made, we
   review legal determinations de novo and factual findings for clear error.
   United States v. Bolden, 508 F.3d 204, 205 (5th Cir. 2007). We view the
   evidence in the light most favorable to the party who prevailed in district
   court — here, the Government. United States v. Michelletti, 13 F.3d 838, 841
   (5th Cir. 1994) (en banc). The district court’s ruling on a motion to suppress
   will be upheld if there is any reasonable view of the evidence to support doing
   so. Id.
             The Fourth Amendment protects “[t]he right of the people to be
   secure in their persons, houses, papers, and effects, against unreasonable
   searches and seizures.” U.S. Const. amend. IV. Warrantless searches
   and seizures are per se unreasonable unless one of the recognized exceptions
   applies. Cotropia v. Chapman, 978 F.3d 282, 286 (5th Cir. 2020). The
   Government bears the burden of showing that a warrantless search or seizure
   fits within one of the exceptions. United States v. Monsivais, 848 F.3d 353,
   357 (5th Cir. 2017).
             One exception to the warrant requirement, first articulated in Terry v.
   Ohio, 392 U.S. 1 (1968), permits officers to conduct “an investigatory stop
   (temporary detention) and frisk (patdown for weapons) . . . if two conditions
   are met.”       Arizona v. Johnson, 555 U.S. 323, 326 (2009).         First, the
   investigatory stop must be supported by a reasonable suspicion “that the
   person apprehended is committing or has committed a criminal offense.” Id.
   Second, assuming the initial stop is lawful, the officer may conduct a
   protective pat down if the officer “reasonably suspect[s] that the person
   stopped is armed and dangerous.” Id. at 327.
             When conducting a stop and frisk, officers are “authorized to take
   such steps as [are] reasonably necessary to protect their personal safety and




                                            6
Case: 20-10757      Document: 00515864245            Page: 7       Date Filed: 05/17/2021




                                      No. 20-10757


   to maintain the status quo during the course of the stop.” United States v.
   Hensley, 469 U.S. 221, 235 (1985). The officers’ manner of conducting the
   stop and frisk does not violate the Fourth Amendment unless they “were
   unreasonable in failing to use less intrusive procedures to safely conduct their
   investigation.” United States v. Jordan, 232 F.3d 447, 450 (5th Cir. 2000).
          Each police action must be “justified at its inception.” Hiibel v. Sixth
   Jud. Dist. Ct., 542 U.S. 177, 185 (2004). “Reasonable suspicion must exist
   before the initiation of an investigatory detention.”             United States v.
   McKinney, 980 F.3d 485, 490 (5th Cir. 2020). Similarly, reasonable suspicion
   that the suspect is armed and dangerous must exist before an officer may
   conduct a frisk, id. at 491, but those facts may emerge after the officer initiates
   the stop. Pennsylvania v. Mimms, 434 U.S. 106, 111–12 (1977).
          Thomas makes three arguments on appeal: (1) the stop violated the
   Fourth Amendment because the officers lacked reasonable suspicion that he
   was involved in criminal activity; (2) the manner in which he was detained
   — the officers’ drawing their firearms, ordering him to the ground, and
   handcuffing him behind his back — converted the stop into a de facto arrest
   unsupported by probable cause; and (3) the stop cannot be justified under
   Terry because the officers knew that department policy prohibited their
   questioning him about the aggravated robbery, and therefore they lacked an
   investigatory purpose for the stop. We will consider the issues in that order.
   I.     Reasonable suspicion to support the stop and the frisk
          Reasonable suspicion to support an investigatory stop exists if the
   officer has “a particularized and objective basis for suspecting the particular
   person stopped of criminal activity.” United States v. Cortez, 449 U.S. 411,
   417–18 (1981). This standard is met if “specific and articulable facts” give
   rise to a suspicion that the person stopped “has committed, is committing,
   or is about to commit a crime.” Monsivais, 848 F.3d at 357.




                                           7
Case: 20-10757      Document: 00515864245           Page: 8   Date Filed: 05/17/2021




                                     No. 20-10757


          “[T]he level of suspicion the standard requires is considerably less
   than proof of wrongdoing by a preponderance of the evidence, and obviously
   less than is necessary for probable cause.” Kansas v. Glover, 140 S. Ct. 1183,
   1187 (2020). The standard “permit[s] officers to make commonsense
   judgments and inferences about human behavior.” Id. at 1188 (quotation
   marks omitted). Moreover, the Supreme Court has repeatedly recognized
   that officers “need not rule out the possibility of innocent conduct.”
   Navarette v. California, 572 U.S. 393, 403 (2014). Rather, observations
   capable of innocent explanation may, in the aggregate, amount to reasonable
   suspicion. United States v. Arvizu, 534 U.S. 266, 277–78 (2002). “[T]he
   essence of all that has been written is that the totality of the circumstances —
   the whole picture — must be taken into account.” Cortez, 449 U.S. at 417.
   Based on this framework, we must determine whether the officers had a
   particularized and objective basis for suspecting that Thomas was involved
   in the completed crime of an aggravated robbery.
          One factor is that Thomas was encountered in a high-crime area,
   which provides some support for the stop. Illinois v. Wardlow, 528 U.S. 119,
   124 (2000). However, “[a]n individual’s presence in an area of expected
   criminal activity, standing alone, is not enough to support a reasonable,
   particularized suspicion that the person is committing [or has committed] a
   crime.” Id.
          Thomas’s connection to the stolen vehicle, through his close physical
   proximity and his association with others inside and around the vehicle, is
   another specific and articulable fact. In urging otherwise, Thomas contends
   that the stop was unreasonable because the officers lacked suspicions that
   were particularized to him. He argues that a person cannot be subjected to a
   Terry stop based solely on his proximity to another person suspected of
   criminal activity. He relies on a case from the Third Circuit for the
   proposition that “[t]he Supreme Court has never viewed Terry as a general



                                          8
Case: 20-10757      Document: 00515864245           Page: 9    Date Filed: 05/17/2021




                                     No. 20-10757


   license to detain everyone within arm’s reach of the individual whose
   conduct gives rise to reasonable suspicion.” United States v. Navedo, 694
   F.3d 463, 468 (3d Cir. 2012).
          Any “suspect’s companionship with or propinquity to an individual
   independently suspected of criminal activity is a factor to be considered in
   assessing the reasonableness of a seizure.” United States v. Silva, 957 F.2d
   157, 161 (5th Cir. 1992). It was therefore relevant that officers saw Thomas’s
   close interaction with a man sitting in the vehicle’s driver seat, as the latter
   could be independently suspected of involvement in the aggravated robbery.
          Thomas emphasizes the fact that he was not inside the stolen vehicle.
   He sees it as significant that a police report stated that the aggravated robbery
   was committed by “two African-American males,” and that there were two
   people inside the vehicle while Thomas was outside. Further, he contends
   there is no evidence that he was exercising control over the vehicle.
   According to Thomas, these facts dispel reasonableness. Certainly, all the
   facts must be considered in judging reasonableness.          Sometimes, “the
   presence of additional facts might dispel reasonable suspicion.” Glover, 140
   S. Ct. at 1191. In analyzing a Terry stop, though, the “facts [must] be judged
   against an objective standard: would the facts available to the officer at the
   moment of the seizure or the search ‘warrant a man of reasonable caution in
   the belief’ that the action taken was appropriate?” Terry, 392 U.S. at 21–22.
          There is no indication in the record that the officers knew how many
   people were involved in the crime or that such information was available. It
   was not shown that the report mentioned during the suppression hearing was
   available to the officers. Thus, the report’s details are not relevant in our
   analysis. Looking at the actions of these officers from an objective standard,
   as Terry requires, it was not unreasonable for them to be uncertain how many
   people had responsibility for the earlier robbery. Further, regardless of how




                                          9
Case: 20-10757     Document: 00515864245           Page: 10   Date Filed: 05/17/2021




                                    No. 20-10757


   many people had participated in the earlier crime, it was not unreasonable to
   suspect that those inside the vehicle might not be the culprits and instead
   were only being allowed to admire the vehicle stolen by someone standing
   outside. Thomas was standing next to the driver’s door of the stolen vehicle,
   which could create suspicions that he was discussing with those inside some
   details of “his” vehicle. Again, all the officers needed was reasonable
   suspicion as to Thomas, not probable cause. We see nothing in the facts of
   this encounter that would have allowed the officers to rank which people in
   the small group next to or inside the vehicle were the most likely offenders.
   Based on the facts before the officers, it was not unreasonable to suspect that
   Thomas was involved in the aggravated robbery.
          Thomas also argues that it is significant that ten days had passed since
   the aggravated robbery was committed. The passage of a meaningful period
   of time since a crime can be a factor in considering reasonableness. In some
   circumstances, the shorter the temporal gap, the more likely it is that
   someone in the vicinity of the crime was involved. See Bolden, 508 F.3d at
   205, 207 (approving stop of vehicle driving “relatively fast” within one
   minute of hearing gunshots “around the corner”). In this case, the record is
   unclear about the officers’ knowledge of the ten-day gap; they did at least
   know the crime had not occurred in the last few minutes. Based on his
   physical proximity to the stolen vehicle and his association with others next
   to and inside the vehicle, we cannot say that the passage of time since the
   vehicle was stolen eliminates the reasonableness of the officers’ suspicions
   — of course, no certainty was needed — that Thomas was involved.
          The Fourth Amendment does not require that the officers dispel all
   possible innocent explanations before stopping Thomas. Arvizu, 534 U.S. at
   274–75. Objectively innocent activities may, in the aggregate, amount to
   reasonable suspicion of criminal activity. Id. Thomas contends that “he was
   simply visiting and socializing with other people at the apartment complex, a



                                         10
Case: 20-10757     Document: 00515864245           Page: 11    Date Filed: 05/17/2021




                                    No. 20-10757


   completely lawful act.” Even if that is correct, it does not eliminate the
   reasonableness of suspicion that Thomas, based on his proximity to the
   vehicle and his association with others inside and around it, was involved.
          Turning to our related precedents, we agree with Thomas that some
   relied upon by the Government are not all that supportive. In one, officers
   encountered a man walking in front of a bar in a high-crime area. Michelletti,
   13 F.3d at 839. At the sight of police, the man turned and ran behind the
   building housing the bar. Id. The officers followed and saw the man joining
   two others behind the building. Id. The officers stepped out of their vehicle
   and began to approach the group. Id. As they did so, a fourth man,
   Michelletti, “noisily pushed open the rear exit door from the bar and began
   to approach [an officer] and the suspects.” Id. One of the officers frisked
   Michelletti and discovered a weapon in his pocket. Id. at 840.
          We held that the stop of Michelletti was justified. Id. at 841–42. First,
   he emerged from the bar with a beer in his hand, in potential violation of
   alcoholic-beverage laws.     Id. at 840–41.      Second, he approached the
   suspicious group with “purposeful strides.” Id. at 842. In total, he noisily
   barged out of the back of the bar with a beer in one hand, kept his other hand
   in his pocket, and approached the already-suspicious group with a “cocky,”
   “alcoholic,” and “deliberate” demeanor. Id. at 839, 842. The suspicions as
   to Michelletti were supported by observations particularized to him and
   indicative of criminal wrongdoing separate and apart from his relation to the
   suspicious group. Thomas, by contrast, did not engage in any suspicious
   conduct other than his proximity to the stolen vehicle and association with
   the group in the high-crime area. The reasoning of Michelletti, as a result,
   does not control the outcome here.
          Others of our decisions have some similarities with this case, but they
   also involved additional facts indicative of criminal wrongdoing. In one, after




                                         11
Case: 20-10757    Document: 00515864245           Page: 12   Date Filed: 05/17/2021




                                   No. 20-10757


   a bank robbery, we approved of the stop of a man who was observed
   approaching the vehicle used in the robbery, but he also matched the detailed
   description of the robber. United States v. Campbell, 178 F.3d 345, 347–48
   (5th Cir. 1999). In another, we approved of the stop of a man who was seen
   “in the company of a suspected felon,” but the man also fled from officers
   who ordered him to stop. Silva, 957 F.2d at 161.
          These decisions are not a perfect fit because each involved suspicious
   circumstances in addition to physical proximity to a suspicious object,
   association with suspicious people, or the area being one of “high crime.”
   Here, the officers had no prior knowledge about Thomas. The officers did
   not observe any other suspicious behavior, such as flight. See Wardlow, 528
   U.S. at 124. They could not overhear any of the conversation going on among
   the people in and around the stolen vehicle. See Sibron v. New York, 392 U.S.
   40, 62–64 (1968). Finally, there was no detailed description of any of the
   culprits whose description Thomas might have matched. See Campbell, 178
   F.3d at 347.
          Thomas urges us to rely on our recent decision in United States v.
   McKinney, 980 F.3d 485 (5th Cir. 2020). There, we held that officers lacked
   reasonable suspicion to stop a group of people at 9:00 p.m., standing on a
   sidewalk near a gas station that had been the subject of several drive-by
   shootings, the most recent at 4:00 a.m. that day. Id. at 488. The stop
   occurred in a “high-crime area” that “was residential and, presumably,
   people other than gang members lived there.” Id. at 492. The court
   explained that the earlier drive-by shootings did not support stopping
   pedestrians “absent an articulable suspicion about a connection between the
   person and those crimes.” Id. “Nothing observed by the officers connected
   [the suspects] standing on the sidewalk to the recent and nearby shootings
   that had been made from passing vehicles.” Id.




                                        12
Case: 20-10757     Document: 00515864245           Page: 13    Date Filed: 05/17/2021




                                    No. 20-10757


          We see a stark contrast between McKinney and this case. The suspects
   in McKinney were standing on the sidewalk within a few blocks of the gas
   station where the shootings from passing vehicles had occurred. They were
   not, for example, standing next to any vehicle, much less a vehicle similar to
   one identified as involved in the shootings. Basically, in McKinney, the people
   whom police stopped had no identifiable connection to the offense but simply
   were in the same neighborhood hours later. Here, though, Thomas was
   standing immediately next to the vehicle the officers knew had been stolen
   and was interacting with people inside and around the vehicle.
          The judicious but, we believe, mistaken dissent asserts that our
   holding is inconsistent with the Supreme Court’s decision in Ybarra v.
   Illinois, 444 U.S. 85 (1979). In Ybarra, police obtained a warrant to search a
   bar and its bartender for evidence of drug offenses. Id. at 88. Upon their
   arrival, an officer frisked every patron inside the bar and found heroin in
   Ybarra’s pocket. Id. at 89. The Court held that neither probable cause nor
   Terry suspicion justified the intrusion. Id. at 91–94. As to probable cause,
   the Court held that “a person’s mere propinquity to others independently
   suspected of criminal activity does not, without more, give rise to probable
   cause to search that person.” Id. at 91 (emphasis added). An evaluation of
   reasonable suspicion, of course, demands “less than is necessary for probable
   cause.” Glover, 140 S. Ct. at 1187. Regardless, the decision to stop Thomas
   was not based on his proximity to a person already identified as the suspect
   of criminal activity. Instead, no specific person had been identified as a
   suspect for the aggravated robbery; Thomas was one of a few people to whom
   suspicion reasonably attached. Thomas’s close physical proximity to a
   vehicle that was known to be stolen and his conversation with the person in
   the driver’s seat provide support for suspicions particularized to him.
          The Ybarra Court also held that Terry did not justify the frisk as it was
   “not supported by a reasonable belief that [Ybarra] was armed and presently



                                         13
Case: 20-10757     Document: 00515864245           Page: 14   Date Filed: 05/17/2021




                                    No. 20-10757


   dangerous.” 444 U.S. at 92–93. The officers here did have reason to suspect
   that someone involved with the aggravated robbery might again be armed.
          The facts of this case can fairly be viewed as falling somewhere
   between Ybarra and Maryland v. Pringle, 540 U.S. 366 (2003). In Pringle, the
   Supreme Court held that an officer had probable cause to arrest all three
   occupants of a vehicle after none of them would claim ownership of cocaine
   found inside it. Id. at 372. The Court found “it an entirely reasonable
   inference . . . that any or all three of the occupants had knowledge of, and
   exercised dominion and control over, the cocaine.” Id. Accordingly, “a
   reasonable officer could conclude that there was probable cause to believe
   [that the defendant] committed the crime of possession of cocaine, either
   solely or jointly.” Id. This holding was based on the rationale that “a car
   passenger . . . will often be engaged in a common enterprise with the driver,
   and have the same interest in concealing the fruits or the evidence of their
   wrongdoing.” Id. at 373 (quoting Wyoming v. Houghton, 526 U.S. 295, 304–
   05 (1999)). In Pringle, “it was reasonable for the officer to infer a common
   enterprise among the three men.” Id.
          The dissent argues that the Government’s position would be stronger
   if Thomas had been inside the stolen vehicle. Maybe, but we are not so sure.
   The scene officers encountered could reasonably suggest that the stolen
   vehicle was being displayed for others to admire, making it reasonable to be
   suspicious of someone standing outside the vehicle close to the driver’s door,
   talking to the person in the driver’s seat. Indeed, Pringle may well have more
   analogous facts than Ybarra. Both here and in Pringle, but unlike in Ybarra,
   officers initially had no reason to suspect a specific person. Thomas was one
   person outside the vehicle directly engaged with someone inside it.
          Analyzing the holdings of Ybarra and Pringle under the lower
   threshold of reasonable suspicion, we conclude that the totality of




                                         14
Case: 20-10757      Document: 00515864245           Page: 15   Date Filed: 05/17/2021




                                     No. 20-10757


   circumstances in this case, which include Thomas’s proximity to the stolen
   vehicle and his interaction with others in and around the vehicle in this high-
   crime area, created reasonable suspicion that he was involved in the
   aggravated robbery. The initial stop was lawful as to Thomas.
          We hold that the officers were reasonable in suspecting that at least
   some of the people around and inside the vehicle had been involved in the
   aggravated robbery. On the other hand, we are not holding that officers
   would have carte blanche to detain an entire group, no matter how large,
   simply because they have reasonable suspicion that among them is someone
   who has committed an offense. Suspicion must be particularized based on
   the relevant facts. Thomas and only a few others were surrounding a stolen
   vehicle and engaging in group conversation. Thomas was the closest to the
   driver’s seat, potentially explaining the details of his recent acquisition to
   those seated inside.
          Thomas does not appear to challenge the officers’ authority to
   conduct a frisk. “[T]o proceed from a stop to a frisk, the police officer must
   reasonably suspect that the person stopped is armed and dangerous.”
   Johnson, 555 U.S. at 326–27. Assuming the initial stop was lawful, “[i]n order
   to ensure their safety during the stop, police may frisk the subject for weapons
   that they reasonably suspect he may carry.” United States v. Scroggins, 599
   F.3d 433, 441 (5th Cir. 2010).        Further, “when someone engages in
   suspicious activity in a high crime area, where weapons and violence abound,
   police officers must be particularly cautious in approaching and questioning
   him.” United States v. Rideau, 969 F.2d 1572, 1575 (5th Cir. 1992) (en banc).
          Officer Hovis testified that he believed Thomas might be armed
   because of “the nature of the crime and that he was standing next to the
   vehicle.”     Because the group was surrounding a vehicle stolen in an




                                          15
Case: 20-10757     Document: 00515864245            Page: 16     Date Filed: 05/17/2021




                                     No. 20-10757


   aggravated robbery involving a weapon, the officers “thought it was very
   likely that any or all of them were armed.”
          Thomas was reasonably suspected of involvement in the aggravated
   robbery. The robbery involved the use of a weapon, and the officers knew
   that. They were also outnumbered six to two and unable to secure all six
   people because they only had four sets of handcuffs. Based on these
   circumstances, the need to proceed cautiously was obvious, and it was
   reasonable to suspect that Thomas was armed and dangerous. Accordingly,
   the frisk was lawful.
   II.    Exceeding permissible scope of an investigatory stop
          Thomas contends that his detention was actually a de facto arrest
   requiring probable cause, not an investigatory stop requiring only reasonable
   suspicion. He argues that the officers’ drawing their firearms, ordering him
   to the ground, and handcuffing him behind his back before frisking him
   converted the stop into an arrest.
          Our analysis of whether the actions by officers prior to the discovery
   of Thomas’s firearm exceeded the scope of a proper Terry stop is directed by
   the principle that officers are “authorized to take such steps as [are]
   reasonably necessary to protect their personal safety and to maintain the
   status quo during the course of the stop.” Hensley, 469 U.S. at 235. “[U]sing
   some force on a suspect, pointing a weapon at a suspect, ordering a suspect
   to lie on the ground, and handcuffing a suspect — whether singly or in
   combination — do not automatically convert an investigatory detention into
   an arrest requiring probable cause.” United States v. Sanders, 994 F.2d 200,
   206 (5th Cir. 1993). In a case involving an investigation into a bank robbery,
   we held that it was reasonable for an officer to draw his weapon, order the
   suspect to lie on the ground, and handcuff him before a frisk. Campbell, 178
   F.3d at 349–50. In another Terry stop case, we held that it was reasonable to




                                           16
Case: 20-10757      Document: 00515864245           Page: 17   Date Filed: 05/17/2021




                                     No. 20-10757


   detain a suspect at gunpoint, handcuff the suspect, and place the suspect in a
   police car. United States v. Abdo, 733 F.3d 562, 565–66 (5th Cir. 2013).
           At the time of the stop, the officers were outnumbered six to two in a
   high-crime area known for drug and violent crime. Further, the crime they
   were investigating was an aggravated robbery involving a weapon. The
   officers made a judgment call “to surprise them and detain everybody
   without actually using any other force.”         According to Officer Hovis,
   Thomas and the others were kept on the ground for about ten minutes. On
   these facts, the officers’ actions were reasonable. As to the length of the
   detention, apparently about ten minutes, Terry stops of that length are
   permissible. See id. at 566 (holding it reasonable to detain a suspect for 15
   minutes); Campbell, 178 F.3d at 350 (“The entire detention took between 10
   and 25 minutes — not an unreasonable amount of time under the
   circumstances.”).
           The officers’ actions were reasonable under the circumstances, and
   the stop was not converted into an arrest prior to Thomas being frisked.
    III.   Department policy precluding investigatory questioning
           Thomas argues that his detention cannot be justified under Terry
   because, pursuant to a Dallas Police Department policy, the officers were
   prohibited from asking the detainees about the aggravated robbery because
   only the detective assigned to the offense is to question a suspect. According
   to Thomas, officers cannot rely on Terry unless they have an investigatory
   purpose in mind. Based on the department policy, Thomas argues that the
   officers in this case lacked the requisite investigatory purpose.
           It would seem that accepting this argument could largely prohibit
   Dallas police from engaging in Terry stops. It is unnecessary, though, to
   explore how the dictates of the policy might have affected the proper
   rationale for the stop. The issue before us is whether the officers’ conduct




                                          17
Case: 20-10757        Document: 00515864245              Page: 18       Date Filed: 05/17/2021




                                          No. 20-10757


   violated the Fourth Amendment or, instead, was permissible under Terry.
   Whether a police department’s specific policy limits officers from engaging
   in conduct that the Constitution permits has little relevance to the question
   of whether to suppress evidence due to a violation of the Constitution itself.
   The Supreme Court has held an arrest by state officers to be constitutional
   even though the arrest violated a more-stringent state-law limitation for
   minor offenses. Virginia v. Moore, 553 U.S. 164, 176 (2008).1 The Court has
   “treated additional protections exclusively as matters of state law,” and not
   as rules that affect the constitutional authority of law enforcement. Id. at 171.
   This court has used that principle to hold that a state’s independent rules or
   policies on searches do not affect the constitutional validity of a search.
   McCreary v. Richardson, 738 F.3d 651, 658 (5th Cir. 2013).
           The Dallas Police Department’s local policy does not affect the
   constitutionality of the officers’ conduct in this case.
           AFFIRMED.




   1
     At times, though, local policies and procedures are integral to the federal constitutional
   standard, such as with a reasonable local policy limiting the exercise of officers’ authority
   in making inventory searches after an arrest. See United States v. Hahn, 922 F.2d 243, 246
   (5th Cir. 1991).




                                                18
Case: 20-10757     Document: 00515864245            Page: 19    Date Filed: 05/17/2021




                                     No. 20-10757


   Gregg Costa, Circuit Judge, dissenting:
          Reasonable suspicion is a low bar, United States v. Sokolow, 490 U.S.
   1, 7 (1989), but it is a bar. I fear that today’s ruling—finding reasonable
   suspicion based on proximity to, rather than possession of, property that was
   stolen days before—sets that bar closer to the ground than we ever have.
          Three features of this case made it unreasonable to suspect Thomas
   of being a car thief. First, the officers conducting the stop and frisk had no
   description of the thieves to go off of. Second, officers saw two men inside
   the stolen car, making them (and not Thomas) the reasonable suspects.
   Third, the vehicle theft had happened well before police came upon Thomas
   standing near the car.
          The lack of a suspect description is critical. Terry stops are routinely
   based on a description of the suspect (which, if detailed enough, may support
   reasonable suspicion). 4 Wayne R. LaFave, Search & Seizure: A
   Treatise on the Fourth Amendment § 9.5(h)(1) (6th ed. 2020).
   A match with a suspect description often distinguishes an “unparticularized
   suspicion or ‘hunch,’” Terry v. Ohio, 392 U.S. 1, 27 (1968), from an
   individualized and thus reasonable one. So reasonable suspicion would exist
   to stop and frisk someone who matched a sufficiently detailed description of
   a car thief even if the suspect were standing next to, rather than sitting inside,
   the vehicle. United States v. Davison, 808 F.3d 325, 329–30 (8th Cir. 2015);
   see also United States v. Campbell, 178 F.3d 345, 348 (5th Cir. 1999) (finding
   reasonable suspicion when defendant “matched the physical description of
   the bank robber from the day before and was approaching a car that matched
   a detailed description of the getaway vehicle”). But that is not this case.
          Nor is this a case in which the defendant was driving or sitting inside
   a stolen car. In that situation, the lack of a suspect description might not
   matter. LaFave, supra, § 9.5(h)(1) (noting that a physical description of the




                                           19
Case: 20-10757     Document: 00515864245           Page: 20   Date Filed: 05/17/2021




                                    No. 20-10757


   suspect “may be of little use when the offender is traveling by car” in which
   case the suspicion turns largely on the descriptions police have of the
   vehicle). It is eminently reasonable to suspect someone inside a stolen car of
   being the car thief. Circumstances might even justify detaining someone
   close to a stolen car if the car is empty and there is reason to believe the
   person had been driving it. United States v. Craddock, 841 F.3d 756, 759 (8th
   Cir. 2016) (finding reasonable suspicion based on defendant’s “proximity to
   the stolen vehicle and his demeanor” when an officer approached as the car
   had recently stopped and no longer had occupants). The logical inference is
   that the person driving or occupying a stolen car is the one who stole it. That
   commonsense conclusion undermines the reasonableness of suspecting
   someone else of the theft. Because here two individuals were inside the
   stolen car when police discovered it, it was much less likely that the thieves
   were standing next to it.
          Finally, the officers knew the car theft was not a fresh crime (because
   the car was discovered by an automatic license plate reader, which would only
   generate an alert on the vehicle after the theft had been reported and the
   license plate entered into the system). Nor was the apartment complex
   where officers stopped Thomas the location where the aggravated robbery
   occurred; it was where the car later ended up. This renders inapplicable the
   legions of Terry-stop cases addressing detentions with close geographic and
   temporal proximity to crime scenes. E.g., United States v. Borden, 508 F.3d
   204, 206 (5th Cir. 2007) (finding reasonable suspicion when officers rounded
   a corner and stopped suspect “less than a minute” after hearing gunshots).
          For some of these reasons, the majority correctly distinguishes the
   cases the government relies on to support the Terry detention. They involved
   defendants who fled or who “matched the detailed description” of a suspect.
   Maj. Op. 11–12 (discussing United States v. Michelletti, 13 F.3d 838, 839 (5th
   Cir. 1994) (en banc); Campbell, 178 F.3d at 348; United States v. Silva, 957



                                         20
Case: 20-10757     Document: 00515864245            Page: 21   Date Filed: 05/17/2021




                                     No. 20-10757


   F.2d 157, 161 (5th Cir. 1992)). But left hanging is the following question: If
   the government’s authorities do not support the detention and frisk of
   Thomas, what does? The absence of authority suggests that, despite more
   than half a century of Terry jurisprudence, no case has found reasonable
   suspicion based merely on proximity to stolen property when the defendant
   neither possesses the property nor matches a description of the thief.
          Not only is there a lack of precedent for today’s ruling, it is hard to
   reconcile with a Supreme Court decision holding that officers could not frisk
   patrons of a bar where they were executing a warrant for suspected drug
   trafficking. Ybarra v. Illinois, 444 U.S. 85 (1979). The bartender was the
   suspected drug dealer, so there was some logic to the officers’ thinking that
   bar patrons might be his customers. But that inference amounted to just a
   generalized suspicion of those in close proximity to the drug dealer. Lacking
   was the individualized suspicion Terry requires. Id. at 94 (“The ‘narrow
   scope’ of the Terry exception does not permit a frisk for weapons on less than
   reasonable belief or suspicion directed at the person to be frisked, even though
   that person happens to be on premises where an authorized narcotics search
   is taking place.” (emphasis added)). As Ybarra “gave no indication of
   possessing a weapon, made no gestures or other actions indicative of an intent
   to commit an assault, and acted generally in a manner that was not
   threatening,” Terry did not apply. Id. at 93; see also Maryland v. Buie, 494
   U.S. 325, 334 n.2 (1990) (“Even in high crime areas, where the possibility
   that any given individual is armed is significant, Terry requires reasonable,
   individualized suspicion before a frisk for weapons can be conducted.”).
          The same absence of individualized suspicion characterizes this case.
   To be sure, unlike in Ybarra, the suspected crime here (aggravated car
   robbery) involved violence. That, however, supports a stop-and-frisk only of
   those reasonably suspected of involvement in the violence—the two people




                                         21
Case: 20-10757       Document: 00515864245              Page: 22      Date Filed: 05/17/2021




                                         No. 20-10757


   the police saw inside the car.1 Ybarra tells us that one does not become a
   crime suspect merely because other suspects are near. Just as the police
   could not frisk everyone in a shady bar, neither could they detain everyone
   standing by the stolen car. Where is the limit on this “close by” suspicion?
   Could one dozen, two dozen people milling around a stolen car all be stopped
   and frisked?
           The majority offers Maryland v. Pringle, 540 U.S. 366 (2003), as a case
   with “more analogous facts” than Ybarra. Maj. Op. 15. When police find
   three people in a car with cocaine (as they did in Pringle) and none will admit
   whose cocaine it is, of course it becomes reasonable to suspect that the drugs
   might belong to any one of them. But the very things that made suspicion
   reasonable in Pringle—the occupants’ ability to control the contraband and
   the likelihood that car passengers would be engaged in a common enterprise
   with the driver—are not present here. See 540 U.S. at 372–73.
           The majority suggests that “it was not unreasonable to suspect that
   those inside the vehicle might not be the culprits and instead were only being
   allowed to admire the vehicle stolen by someone standing outside.” Maj. Op.
   10. That is based on nothing more than the officers’ observation that Thomas
   was standing next to a stolen car and conversing with its occupants. This
   might be a different case had the police noticed that the car door was open,
   that Thomas was leaning into the vehicle, or that Thomas was pointing out
   the car’s features to those inside. Because the officers saw nothing of the
   kind, they lacked a “particularized and objective basis” for suspecting that



           1
             The armed officers were free to approach the stolen car and detain those inside.
   The officers could have asked the surrounding individuals to move away from the vehicle
   while they questioned the occupants. The officers could have thus acted safely on their
   reasonable suspicion of the car’s occupants without stopping and frisking everyone in the
   vicinity.




                                              22
Case: 20-10757      Document: 00515864245           Page: 23   Date Filed: 05/17/2021




                                    No. 20-10757


   Thomas had stolen the car and was showing it off to the occupants. United
   States v. Cortez, 449 U.S. 411, 417–18 (1981).
          As     with   most   applications   of     the   Fourth   Amendment’s
   reasonableness standard, Terry reflects a balancing of interests: “the
   neutralization of danger to the policemen in the investigative circumstance
   and the sanctity of the individual.” Terry, 392 U.S. at 26. Individual liberty
   is not the only casualty of unjustified frisks; they “cannot help but be a
   severely exacerbating factor in police-community tensions.” Id. at 14 n.11.
   The Supreme Court calibrated these competing concerns with the reasonable
   suspicion standard that requires a lesser showing than probable cause but still
   demands “suspicion directed at the person to be frisked.” Ybarra, 444 U.S.
   at 94. Because that individualized suspicion is missing here, “the balance
   between the public interest and appellant’s right to personal security and
   privacy tilts in favor of freedom from police interference.” Brown v. Texas,
   443 U.S. 47, 52 (1979).




                                         23